Case 8:20-cv-02075-JSM-AAS Document 6 Filed 09/11/20 Page 1 of 1 PageID 168


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JOSE LUCENA,

       Plaintiff,

v.                                                     Case No: 8:20-cv-2075-T-30AAS

BIRD RIDES, INC.,

       Defendant.


                                            ORDER

       THIS CAUSE comes before the Court on Defendant’s Unopposed Motion to

Compel Arbitration and Dismiss or, in the Alternative, Motion to Dismiss (Dkt. 5). Upon

review and consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     Defendant’s Unopposed Motion to Compel Arbitration and Dismiss or, in

              the Alternative, Motion to Dismiss (Dkt. 5) is GRANTED to the extent that

              this action is hereby compelled to arbitration and will be stayed pending

              resolution of the arbitrable claims.

       2.     The Clerk is directed to administratively close this case and terminate any

              pending motions as moot.

       DONE and ORDERED in Tampa, Florida, this 11th day of September, 2020.




Copies furnished to:
Counsel/Parties of Record
